
	
		I
		112th CONGRESS
		1st Session
		S. 334
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 21, 2011
			Referred to the Committee on Energy and
			 Commerce
		
		AN ACT
		To reinstate and extend the deadline for
		  commencement of construction of a hydroelectric project involving the American
		  Falls Reservoir.
	
	
		1.Extension of time for Federal Energy
			 Regulatory Commission project involving American Falls ReservoirNotwithstanding the time period specified in
			 section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise
			 apply to the Federal Energy Regulatory Commission project numbered 12423, the
			 Federal Energy Regulatory Commission shall, at the request of the licensee for
			 the project, and after reasonable notice and in accordance with the procedures
			 of the Commission under that section, reinstate the license and extend the time
			 period during which the licensee is required to commence the construction of
			 project works to September 25, 2013.
		
	
		
			Passed the Senate
			 October 18, 2011.
			Nancy Erickson,
			Secretary
		
	
